          Case 1:20-cr-00026-PAC Document 20 Filed 06/04/20 Page 1 of 2
Honorable Paul A. Crotty                                                                June 3, 2020
United States District Judge                                                             Page 1 of 2




                                                                      June 3, 2020

By ECF/Email                                                           6-4-20
Honorable Paul A. Crotty                                               Bail is modified to allow
United States District Judge                                           travel between the Southern
Southern District of New York                                          District of New York and
                                                                       the Western District of
500 Pearl Street
                                                                       Virginia. SO ORDERED.
New York, New York 10007

Re:    United States v. Donald Smith, 20 Cr. 26 (PAC)

Honorable Judge Crotty:

        I write to respectfully request that the Court modify Donald Smith’s bail conditions so
that he is permitted to live in Martinsville, Virginia with the former pastor of his church and the
pastor’s wife. As detailed in paragraph 55 of the Presentence Report, Mr. Smith has known the
couple for fifteen years and planned to move in with them in their studio apartment as soon as
possible. The move is more urgent, now, because Mr. Smith recently suffered a seizure and
nobody was aware of his condition until another resident of his supportive housing discovered
him in the bathroom. Mr. Smith would benefit from having close friends nearby to help him
with the medical attention he may need.
        I have conferred with Pretrial Services and they take no position. His supervising officer
believes Mr. Smith is compliant with the conditions of supervision. The government defers to
Pretrial Services on this application.
        If the Court grants the application, I respectfully request that the Court also modify his
bail conditions to permit him to travel between the Southern District of New York and the
Western District of Virginia as required.
         Case 1:20-cr-00026-PAC Document 20 Filed 06/04/20 Page 2 of 2
Honorable Paul A. Crotty                                                             June 3, 2020
United States District Judge                                                          Page 2 of 2
       As a final note, the parties are conferring about proposing a new date for sentencing and
we will update the Court once this application is resolved.


                                                    Respectfully submitted,


                                                     /s/   Annalisa Mirón
                                                    Annalisa Mirón, Esq.
                                                    Assistant Federal Defender
                                                    Federal Defenders of New York
                                                    (646) 745-4899




cc:    AUSA Samuel Rothschild
       Pretrial Services Officer Mohamed Ahmed
